Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-3 are drawn to connecting a WIFI doorbell to a network using the two-dimensional code classified in H04L12/2818. 

Claims 7-18 are drawn to detection of a visitor using a person detector sensor to 
detects a visitors voice and image and determine if the user is authorized and determines whether to notify the resident if the visitor is authorized, classified in G08B21/22

Claims 31-33 are drawn to the doorbell acquiring meteorological information from the information analysis device and the analysis device analyzes and transmits analysis information to the server, classified in transmits it to the server via the network, classified in H04H 60/71.

The inventions are independent or distinct, each from the other because:
Inventions I, II and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are independent and distinct.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Group 1, Group 2 and Group 3 are not are not capable of being used together as they are directed to a separate unrelated processes as Group 1 is directed to 
connecting a WIFI doorbell to a network using the two-dimensional code, Group 2 is directed to detection of a visitor using a person detector sensor to  detects a visitors voice and image and determine if the user is authorized and determines whether to notify the resident if the visitor is authorized person while Group 3 is drawn to the doorbell acquiring meteorological information from the information analysis device and the analysis device analyzes and transmits analysis information to the server.
  These inventions require a different field of search within the CPC classifications due to their divergent unrelated subject matter with the filtering policies and the determination of capabilities.  Therefore, there is a serious search burden to examine both Group I, Group II and Group III    
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
.
  	Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	
Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 


Primary Examiner, Art Unit 2454